Case 2:20-cv-02291-DOC-KES Document 146 Filed 07/14/20 Page 1 of 1 Page ID #:2044



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                        Date: July 14, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                     Not Present
                Courtroom Clerk                                  Court Reporter

        ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANT:
             None Present                                     None Present


         PROCEEDINGS (IN CHAMBERS): SECOND NOTICE OF ERRATA RE:
                                    JULY 16, 2020 STATUS
                                    CONFERENCE [143]

         At the upcoming Status Conference scheduled for 10:00 a.m. on Thursday, July
  16, 2020 (see Dkt. 143), the Court REQUESTS the attendance of Los Angeles City
  Attorney Mike Feuer, LAHSA Commission Chair Sarah Dusseault, Los Angeles Fire
  Department Chief Ralph M. Terrazas, and Los Angeles County Fire Department Chief
  Daryl L. Osby. The Court apologizes for their omission from the original order.

        The parties shall forthwith provide the above individuals with a copy of the
  Court’s original order (Dkt. 143), the first notice of errata (Dkt. 144), and this notice.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                     Initials of Deputy Clerk: kd

   CIVIL-GEN
